 LYKES BROTHERS, INC. OF GEORGIA5755.Determination of representatives :The Employer laid off approximately 70 employees during the5-week period preceding the instant hearing.The Employer keepsthe names of laid-off employees on a layoff list for about a year andhas a policy of recalling them as soon as possible.Due to the unstableconditions at the time of the hearing, however, the Employer wasunable to determine whether there was a reasonable expectancy thatthese employees would be recalled in the near future.Neither partytook a position concerning the eligibility of these employees to vote inthe election, but both parties desired that their eligibility be deter-mined by the Board. In view of the inconclusive nature of the evi-dence, we are unable to make a definitive determination at this timeof the employment status of these individuals.We shall allow thelaid-off employees to vote subject to challenge in the election herein-after directed.The challenged ballots shall not be counted unless theyaffect the result of the election, in which event a further investigationconcerning the employment status of the employees casting the chal-lenged ballots will be made.'[Text of Direction of Election omitted from publication.]MEMBER LEEDOM took no part in the roiisideration of the above De-cision and Direction of Election.°Kent Plastics Corporation,101 NLRB 519 at 521GnagenheimPac].mg Company,94 NLRB 777 at 778.Lykes Brothers,Inc. of GeorgiaandUnited Packinghouse Work-ers of America,CIO, PetitionerLykes Brothers,Inc. of GeorgiaandTruck Drivers&HelpersLocal Union No. 728, International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,AFL, Pe-tioner.Cases Nos. 10-IBC-2961 and 10-13C-2'970.May 2, 1955DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeFrank E. Hamilton, Jr., hearing officer.The hearing officer's rulingsmade at the hearing are free from prejudicial error and are herebyaffirmed.''The hearing officer referred to the Board the motion of the Petitioner in Case No.10-RC-2961,United Packinghouse Workers of America,CIO, herein called the Packing-house Workers, to dismiss the petition in CaseNo 10-RC-2970.For the reasons statedin paragraph 2, above,the motion is granted.112 NLRB No. 76. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2. In its petition in Case No. 10-RC-2970, the Petitioner, TruckDrivers & Helpers Local Union No. 728, International BrotherhoodofTeamsters, Chauffeurs,Warehousemen & Helpers of America,AFL, herein called the Teamsters, designated a unit of the Employ-er's truckdrivers.The Teamsters, however, did not appear at thehearing, although properly served with notice thereof.The Boardviews the failure to appear as a disclaimer of interest in the repre-sentation of the employees of the Employer.Accordingly, Ave shalldismiss the petition in Case No.10-RC-2970 zThe Packinghouse Workers and the Intervenor 3 claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer, a Georgia corporation, maintains its principaloffice and plant at Albany, Georgia, where it is engaged in slaughter-ing cattle and hogs, and in processing and packing meat and meatproducts.There is no bargaining history at this plant.The partiesare in general agreement that a unit of all production and maintenanceemployees is appropriate.There is disagreement, however, as to theunit placement of truckdrivers, the supply room employee, the can-teen operator, and part-time employees.Truckdrivers:The Packinghouse Workers and the Employer wouldinclude, and the Intervenor would exclude, the seven truckdrivers inthe plant.The drivers make both local and over-the-road deliveries.When on the road they are paid on a mileage basis; but when makingdeliveries they are paid on an hourly basis like the other employeesin the plant.As indicated, the Teamsters disclaimed an interest inrepresenting the truckdrivers, and no other person seeks to representthem on a separate basis.Under these circumstances we shall includethe truckdrivers in the unit.4Supply room employee :The Employer would include in the unitan employee who works in the supply room.This employee maintainsrepair parts and hands out supplies and clean work clothing to pro-duction employees.'Like the production and maintenance employees,2 See JoinMcCormackCo, 101 NLRB 289 ;96NLRB 950aAmalgamated Meat Cutteis & Butcher Workmen of North America, AFL, herein calledthe Inteivenor, was permitted to inteivene in Case No 10-RC-2961.4 SeeBachmann Uxbridge Worsted Corporattion,109 NLRB 8685 Employees in the processing department are required by the Department of Agricultureto wear clean white clothingEmployees furnish their own clothing, but the Employerdoes the laundering LYKES BROTHERS, INC. OF GEORGIA577he is hourly paid, and is under plant, rather than office, supervision.We find that the supply room employee has a sufficient community ofinterest with production and maintenance employees to warrant hisinclusion in the unit.We shall therefore, contrary to the conten-tions of the Packinghouse Workers and the Intervenor, include thesupply room employee in the unit .6Canteen operator:The Employer would also include in the unitan employee who works at a canteen operated by the Employer. Thisemployee sells sandwiches and drinks to the other employees.Shegives first aid in case of accident and fills out workmen compensationreports.She is hourly paid on a basis comparable with productionemployees, is carried on the plant payroll, and works under a produc-tion department supervisor.No other labor organization seeks torepresent her.Under these circumstances, we find that the canteenoperator has an interest in common with production and maintenanceemployees, and we shall, contrary to the contentions of the Packing-house Workers and the Intervenor, include her in the unit.'Part-time employees:There are employees in the plant who do notwork a full week.They are however, regularly employed from 8 to16 hours a week in the processing department which, because of a cur-rent lack of supplies," is operating only 1 to 2 days a week.Thus, ineffect, these employees work full time in the processing department.The Employer indicated that the curtailed operation of the process-ing department is temporary, as supplies are now on order and willbe available in the future.The employees in question are consideredby the Employer as regular permanent employees and are retained onthe payroll as full-time employees temporarily working on short time.Accordingly, as these employees work a regular number of hours eachweek, we shall, in accordance with our usual practice, and contrary tothe contention of the Packinghouse Workers, include them in the unit.We also find that they are eligible to vote in the election directedherein .9We find that all production and maintenance employees at the Em-ployer's Albany, Georgia, plant, including truckdrivers, the supplyroom employee, the canteen operator, and part-time employees, butexcluding office clerical employees, buyers, salesmen, watchmen,guards, and supervisors as defined in the Act, constitute a unit ap-propriate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.6 SeeBristol Laboratories,Inc.107 NLRB No 271 (not reported in printed volumes ofBoard Decisions and Orders)° SeeSonoco Products Company,107 NLRB 82 ; NebelKnitting Company,106 NLRB114, at 118,The Alliance Manufacturing Company,101 NLRB 112, at 1158 These include such items as labels, cartons, and boxes."SeeRevnaers-Kaufman Concrete Products,110 NLRB 593,Montgomery Ward d Co,110 NLRB 256 578DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The Employer contends that the petition is premature and that noelection should be directed at this time.In support thereof, it assertsthat its plant is new and expanding, that its operations are seasonal innature, and that by the time an election could be held the plant willhave passed its seasonal peak.The Employer started operations atthis plant in October 1954.When the petition herein was filed on De-cember 21, 1954, the Employer had 128 employees.The Employer'soffice manager testified that at the time of the hearing on January 18,1955, the working force consisted of 160 employees, and that full nor-mal operations would eventually require approximately 257 employees.He further testified that because of limited facilities in the processingdepartment, it was expected that more than one shift would be requiredduring the busy season.This would require an additional 50 to 100employees.As to the seasonal nature of its operations, the Employer asserts thatits plant is predominantly a pork processing plant and therefore its op-erations are dependent upon the availability of hogs.The Employer'soffice manager testified that hogs are raised during the spring, summer,and fall seasons of the year and do not become available for slaughter-ing until winter.Thus the Employer's peak season falls between Oc-tober and March.However, the Employer will not shut down theplant during slack seasons but will continue operations throughout thesummer. It expects to have a normal complement during the coiningslack season of about 200 employees. It appears therefore that thenumber of employees working at the time of the hearing had notreached the number normally to be employed during the slack season.Moreover, the Employer's office manager testified that during the com-ing summer slack period, rather than terminate employees, the Em-ployer expects to spread the work in some departments among em-ployees, so that these employees will be available when the Employeragain reaches a busy season.The Employer indicated that the number of job classifications at theplant would increase with the hiring of additional employees. In thisrespect, the record discloses that at the time of the hearing there wereemployees in approximately 39 classifications.The only unfilled clas-sifications indicated were slicers, packers, and form press operators inthe bacon department; stuffers and packers in the sausage department;and fillers and packers in the lard department.From the foregoing, it appears that the present complement of em-ployees is representative of the classifications to be employed, and con-stitutes a substantial segment of the working force ultimately to be em-ployed.10And, moreover, because the Employer will continue to op-erate the plant during its slack period with a representative number of10 SeeAmerican BrakeShoeCompany,109 NLRB 1282;Ware Cotton Batting Co., Inc.,104 NLRB 363 SIDNEY BLUMENTHAL & COMPANY, INC.579employees, we see no reason for departing from the Board's usualpolicy of directing an immediate election."[The Board dismissed the petition in Case No. 10-RC-2970.][Text of Direction of Election omitted from publication.]n 3fid-TPest Reines tes,Inc, 98 NLRB 1043, 1046,The Borden Company,89^\LRB227, 229Sidney Blumenthal&Company, Inc. (Caromount Division)andTextileWorkers Union of America,CIO, Petitioner.Case No.11-RC-719.May 3, 1955DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert Cohn, hearing officer.The hearing officer's rulings made at the hearing are free from prejudi-cial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent employees ofthe Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act, for the following reasons:The Petitioner seeks to represent a unit of production and main-tenance employees at the Employer's Rocky Mount, North Carolina,plant.The Employer contends that only a unit comprised of em-ployees at both its Rocky Mount and Wilson, North Carolina, plantsis appropriate.The Employer, a manufacturer of textile products, operates singleplants in Connecticut and Rhode Island, and two in North Carolina.This proceeding involves only the Rocky Mount, North Carolina, plant.There is no history of collective bargaining at either the Rocky Mountor Wilson plant.'IOn Maich 7 1955, the day before the hearing, the Employer filed a charge against thePetitioner, alleging violation of Section 8 (b) (1) (A) of the Act. Because of the latenessof the charge and as the hearing had been scheduled for some time, the hearing officerdenied the Employer's motion to postpone the hearing pending the disposition of thechargeUnder these circumstances. Re find that there has been no abuse of the hearingofficer's discretionMoreover, in view of the fact that the Regional Director has sincefound without merit and dismissed the charge, we shall proceed with the case9In 1946, as a result of a petition filed by the current Petitioner,the Board directed anelection in a unit confined to the Rocky Mount plant.Sidney Blumenthal&Co, Inc,68 NLRB 859. As the Union lost the election, however, there has been no history ofcollective bargaining.112 NLRB No 79.369028-56-vol 112-3S